To compel respondent to apportion the amount of an indebtedness claimed to be due the State.
Denied December 24, 1890.
Held, that losses arising from the sale of the “five year list,” under the Tax Law of 1869, are improper charges against the counties; that their collection cannot be enforced, and that the claimed settlements do not show such an accounting as should estop the county from asking that the charges for such losses should be stricken from the account. Held, further, that where an application for the writ is heard upon petition and answer, the facts stated in the answer must be taken as trae.